Citation Nr: 1743638	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.  The Veteran's service includes service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) is St. Petersburg, Florida.  No hearing has been requested in this case.

In March 2015, this case was remanded by the Board in order to afford the Veteran new examinations and to obtain records potentially relevant to the claims.  Outstanding VA outpatient records were associated with the file and the Veteran was then scheduled for the appropriate examinations pursuant to the remand instructions.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's tinnitus manifested many years following service, and is otherwise not related to service.

2.  The Veteran's right ear hearing loss is not the result of an injury or disease incurred in or aggravated by military service; and right ear hearing loss was not shown within one year of service.

3.  The Veteran's acquired psychiatric disorder, to include anxiety and PTSD, did not begin during service and is not shown by persuasive medical evidence to be linked to his service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service Connection, Tinnitus

The Veteran asserts that his tinnitus is due to his military service.  Specifically, he contends that he was subjected to noise trauma while working as a hull maintenance technician of a Navy vessel.  The Veteran's service records show he served onboard of the USS Franklin D. Roosevelt and he claims he was exposed to high levels of noise from machines, tools, and aircraft.  He also reports exposure to rocket attacks while serving in Vietnam.  Due to the Veteran's military occupational specialty as a hull mechanic, noise exposure is conceded in this case.  

The Veteran's entrance examination, dated April 1969, does not note tinnitus or a hearing related disability.  Service treatment records are silent for complaints of tinnitus.  The Veteran's separation examination, dated August 1973, also contains no complaints of tinnitus.

VA outpatient treatment records from August 2005 document the Veteran's complaints of hearing problems and ringing in his ears.  In September 2005, the Veteran reported to the Orlando VAMC with reports of ringing in his ears, for the past five years.  In November 2005 the Veteran presented for an audiology consultation with complaints of reduced hearing and frequent tinnitus and reported a history of military noise exposure.

The Veteran underwent a VA audiological evaluation in November 2009.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of noise trauma in service.  As support for the finding, the examiner noted that the Veteran's induction and separation examinations indicated normal hearing bilaterally, and, that the Veteran claims his tinnitus started 15 years prior, and was separated from service in 1973.

During a February 2014 audiology consultation, the Veteran described his tinnitus as "annoying" and that it created problems while trying to sleep.  During an April 2015 audiology consultation, the Veteran reported a history of ringing in his ears.

In June 2015, the Veteran was afforded a VA audiological evaluation to assess his tinnitus.  The examiner cites "the Noise Manual, (Fifth Edition, edited by Berger et al., AIHA Press 2000, P. 125)" as the basis for her finding that only seldom does noise cause a permanent tinnitus without also causing hearing loss.  The examiner concluded that the Veteran's tinnitus was less likely as not a result of military noise exposure.  As support, the examiner stated that the Veteran's described tinnitus was not typical of tinnitus due to noise exposure, in that it was very intermittent and brief.

The Veteran is competent to report his in-service noise exposure as well as observable symptoms of tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, however, he is not competent to report that his current tinnitus disability was caused by in-service noise exposure because that issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and manifestation of his disability.  Thus, the Veteran's statements that his tinnitus stems from service are not competent evidence.

In light of the evidence, including the Veteran's service records, post-service medical history, and the Veteran's statements, as well as the VA audiological evaluations, all of which are unfavorable, the Board finds that his tinnitus is not related to service.  There is also no credible evidence of post-service continuity of symptoms, as the Veteran has stated, on more than one occasion, that the tinnitus began many years after service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection for tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection, Right Ear Hearing Loss

The Veteran asserts that his right ear hearing loss is due to his military service.  As noted above, noise exposure during the Veteran's military service has been conceded.

The Veteran's entrance examination, dated April 1969, does not show hearing loss associated with the right ear.  The entrance audiogram shows that the right ear's pure tone thresholds, in decibels, were: 10 at 500 Hertz; 10 at 1,000 Hertz, 10 at 2,000 Hertz; 5 at 3,000 Hertz; and 10 at 4,000 Hertz.  The Veteran was found to be qualified for enlistment.  A March 1972 in-service examination report notes the Veteran's ears as "normal."  The Veteran's separation examination, dated August 1973, also fails to note hearing loss.  The separation audiogram shows that the right ear's pure tone thresholds, in decibels, were: 5 at 500 Hertz; 10 at 1,000 Hertz, 5 at 2,000 Hertz; 10 at 3,000 Hertz; and 00 at 4,000 Hertz.  The Veteran was qualified for separation.

The medical evidence shows the Veteran currently has a hearing disability in the right ear, as defined by VA regulations.  See, e.g., VA examinations from 2006, 2009, and 2015.  The crux of this case is whether that right ear hearing loss is related to service.  

The VA audiological examination in November 2009 opined that the Veteran's hearing loss is less likely as not caused by or a result of noise trauma during service and based this finding on the long period of time between the Veteran's separation from service and the onset of his hearing loss.  In June 2015, the VA examiner concluded that the Veteran's right ear hearing loss was less likely as not caused by or the result of an event in military service due to the delayed onset of the condition, and, that no hearing loss was noted during service.

The only positive opinion is from a private examiner from the Precision Hearing Aid Center dated in January 2011.  The opinion was that the Veteran's hearing loss is "more than likely a noise induced loss" and "could" have been caused from noise exposure during military service.  Unfortunately, the private examiner did not state the basis for his conclusion, nor did he indicate if his finding as to the etiology of the Veteran's hearing loss was based on a review of the Veteran's service records.  Therefore, due to the lack of reasons and bases to support his conclusion, the medical opinion has been assigned less probative value than other medical evidence of record.

In sum, the evidence of record clearly shows the Veteran suffers from hearing loss, for which he receives on-going treatment.  What the record does not show, however, is persuasive evidence of a link between the Veteran's right ear hearing loss and military service.  The Board acknowledges that a private examiner provided a positive nexus opinion regarding the Veteran's hearing loss, but, failed to provide reasons and bases for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the opinion itself uses speculative language ("could"), which further reduces its evidentiary value.  The more probative evidence of record, the June 2015 VA examination, is supported by adequate reasons and bases, as well as a review of the Veteran's record, and finds the Veteran's right ear hearing loss was less likely as not caused by or the result of an event in military service.

To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between his right ear hearing loss and service, this provides no basis for allowing the claim.  The etiology of hearing loss is a medical question not capable of lay observation.  In the Veteran's case the question is additionally complicated by significant passage of time since service.  Also, the Veteran has not demonstrated that he has the knowledge or skill to assess a medical condition that requires consideration and interpretation of clinical tests.  Accordingly, he is not competent to provide an opinion as to the etiology of his current right ear hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Thus, the Veteran's claim for entitlement to service connection for right ear hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection, Acquired Psychiatric Disorder

The Veteran alleges that his "anxiety condition", broadened to an acquired psychiatric disorder, to include anxiety and PTSD, is due to military service.  The RO previously conceded in-service stressors, related to PTSD, in an August 2014 supplemental statement of the case.

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. §3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A review of the Veteran's service treatment records fails to show complaints of, treatment for, or a diagnosis of any psychiatric disorder.  The Veteran's separation examination, dated August 1973, is silent for psychiatric related issues or complaints, and on clinical evaluation, the Veteran was noted to be normal.

Medical records from the Orlando VAMC have been associated with the file and show treatment for anxiety, depression and PTSD.  In August 2005, the Veteran reported feeling depressed, answered "no" when asked about nervousness and trouble with sleeping, and "yes" to nightmares.  In September 2005, the Veteran reported to the VAMC with the chief complaint of recurrent nightmares.  The Veteran also reported suffering from depression starting "about 12 years ago," troubled sleep and increased startle and avoidance symptoms.  The Veteran was encouraged to file a claim for service connection of PTSD due to possible symptoms.  In April 2009 the Veteran was diagnosed with generalized anxiety disorder and "R/O [rule out]: PTSD" was noted.  The Veteran also had a negative depression screening at this time.  In September 2009 the Veteran underwent a psychology consultation with a VA psychologist.  The psychologist evaluated the Veteran for depression using the Beck Depression Inventory, to which the Veteran's responses yielded a score of 20 (moderate to severe depression).  The psychologist then used the PCL-M, where scored range from 17-85, to evaluate the Veteran for PTSD, the Veteran scored a 67.  The Veteran was diagnosed with dysthymia, anxiety disorder using DSM-IV criteria.  An ambulatory care note from September 2010 notes generalized anxiety disorder as an active problem.  In August 2013 the Veteran was screened for depression and PTSD, the results of both screenings were negative.  In March 2015 the Veteran screened negative for depression and PTSD.

In September 2009, the Veteran's wife provided lay evidence regarding her husband's symptoms and behavior.  The Veteran's wife stated that the Veteran suffers from frequent nightmares and often results in screaming during the night.  She also observed the Veteran's issues with falling asleep.  The Board notes that the Veteran's wife is competent to report symptoms and behavior she observes in the Veteran, and, she did not attempt to provide a lay diagnosis.

The Veteran was afforded a psychiatric VA examination in July 2015.  The Veteran did not have a mental disorder that conformed with diagnostic criteria, to include PTSD.  Instead, the examiner found that the Veteran had no mental disorder that could be diagnosed.  The examiner explained that the Veteran's reports of trouble sleeping, related to specific events such as doctor's appointments, does not constitute mental illness.  As the examiner determined that the Veteran did not meet the criteria for a psychiatric diagnosis, an etiological opinion was not provided.  The Veteran also reported that his depression had "resolved" to the examiner.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, several of the VA outpatient records list PTSD in a problem list or note a positive "screen" for PTSD.  Significantly, none of these particular reports include a psychiatric evaluation.  Thus, when these references to PTSD are read in the context of the entirety of each report, it is clear that the Veteran's mental health was not being assessed during these visits, and therefore, the listing of a diagnosis of depression or PTSD is interpreted as non-diagnostic.   There is a fundamental difference between such informational references recorded in medical treatment records and a diagnosis that is presented as such, that is based on a concurrent examination of the Veteran conducted for the specific purpose of reaching a diagnosis and determining an appropriate course of treatment.  A diagnosis based on such an examination carries the assurance that the examiner personally endorses the diagnosis and has conducted whatever testing is necessary to ensure that his/her endorsement actually means something.  To the Board, the difference between these informational and diagnostic references translates directly to probative weight.

Some references to PTSD are shortly followed by a different diagnosis when a full evaluation was done.  As discussed the Veteran received treatment related to PTSD, but the Veteran's treating physician subsequently ruled out PTSD as a diagnosis following a full evaluation.  Thus, what was initially thought to be PTSD was, upon later evaluation, determined to be a different diagnosis.  This change of mind also translates to probative weight.

The evidence of record fails to show that the Veteran's acquired psychiatric disorder, to include anxiety and PTSD, incurred in, or was the result of, active duty military service.  Further, the Veteran has no current diagnosis of a mental disorder that conforms with diagnostic criteria, to include PTSD.  The Board finds that the Veteran's claim of service connection for acquired psychiatric disorder, to include anxiety and PTSD must be denied due to the lack of evidence linking the disability to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


